COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           '

 THE GENERAL LAND OFFICE OF THE                '              No. 08-13-00145-CV
 STATE OF TEXAS, WESLEY WEST
 MINERALS, LTD. AND LONGFELLOW                 '                 Appeal from the
 RANCH PARTNERS, LP,
                                               '                83rd District Court
                       Appellants,
                                               '
                                                             of Pecos County, Texas
 v.                                            '
                                                                   (TC# 6955)
 SANRIDGE ENERGY, INC. AND                     '
 SANDRIDGE EXPLORATION AND
 PRODUCTION, LLC,                              '

                       Appellees.              '

                                               '

                                          ORDER

       The Court has received and filed the supplemental clerk’s record requested in this Court’s

order issued July 10, 2013. The appeal is therefore reinstated and the Appellants’ brief is now

due August 27, 2013.

       IT IS SO ORDERED this 7th day of August, 2013.

                                            PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.